Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to an electronic device that includes a display apparatus and a host. The display apparatus includes a display controller and a display panel. The host executes an application to render a display image, and transmits the5 display image to the display controller through an image-transmission channel between the host and the display controller, and the display controller displays the display image on the display panel. The display controller determines whether an external input signal from a user satisfies a predetermined condition. In response to the external input signal satisfying the predetermined condition, the display controller10 triggers a virtual input signal corresponding to a specific macro key, and transmits the virtual input signal to the host through a data-transmission channel between the host and the display controller, so that the host executes a keystroke sequence corresponding to the specific macro key. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an electronic device and a trigger method of a macro key for use in an electronic device including, inter alia, 
wherein the display controller determines whether an external input signal 9from a user satisfies a predetermined condition, 
10wherein in response to the external input signal satisfying the predetermined 11condition, the display controller triggers a virtual input signal 12corresponding to a specific macro key, and transmits the virtual input 13signal to the host through a data-transmission channel between the 14host and the display 
utilizing the display controller to detect whether an external input signal from 11a user satisfies a predetermined condition; and 
12in response to the external input signal satisfying the predetermined condition, 13utilizing the display controller to trigger a virtual input signal 14corresponding to a specific macro key, and to transmit the virtual input 15signal to the host through a data-transmission channel between the 16host and the display controller, so that the host executes a keystroke 17sequence corresponding to the specific macro key, of claim 10 (fig. 1A-1C and 4).
Xu et al. (US 10,281,893) teaches a system that displays a representation of an original equipment remote control device for a target device to be controlled using a macro button of a configurable controlling device. The displayed representation of the original equipment remote control device includes representations of buttons that would be used on the original equipment remote control device to control controllable functions of the target device. The system accepts input by which one or more of the displayed representations of buttons are selected. The macro button is then configured whereby an activation of the macro button will cause a transmission of commands from the configurable controlling device to control those controllable functions of the target devices that correspond to the one or more of the displayed representations of buttons that were selected.  The macro button corresponds to claimed specific macro key with a keystroke sequence.  However, Xu at least does not teach nor suggest the display controller triggering a virtual input signal and transmitting the virtual input 15signal to the host through a data-transmission channel between the 16host and the display controller, so that the host executes a keystroke 17sequence corresponding to the specific macro key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628